



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Alvin, 2015 ONCA 252

DATE: 20150414

DOCKET: C57247

Hoy A.C.J.O., Feldman and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Isaiah Andrell Alvin

Appellant

Robin K. McKechney, for the appellant

Jason Wakely, for the respondent

Heard and released orally:  March 17, 2015

On appeal from the conviction entered by Justice Guy F.
    DeMarco of the Ontario Court of Justice, dated June 20, 2013.

ENDORSEMENT

[1]

The trial judge concluded that the failure of the officer preparing
    the information to obtain to disclose the criminal record of a confidential
    informant breached s. 8 of the
Charter
.  However, the breach fell at
    the less serious end of the continuum on the first branch of the
Grant
inquiry and, balancing all the
Grant
factors, the trial judge admitted
    the evidence in issue.

[2]

The appellant argues that the trial judge erred in concluding that the
    failure to disclose the confidential informants criminal record fell at the
    less serious end of the continuum on the first branch of the
Grant
inquiry.  He also argues that the trial judge misapprehended the evidence
    because he did not highlight inconsistencies in the surveillance evidence
    relied on to confirm the information provided by the confidential informant.

[3]

We see no basis to interfere with the trial judges decision.  He
    accepted that the officer who prepared the information to obtain was motivated
    by the belief that it was necessary not to provide disclosure of the
    confidential informants criminal record to preserve the anonymity of the
    informant.  It is apparent from the record that the trial judge assumed the
    informant had a criminal record.  The trial judge found that there was nothing
    misleading on the question of credibility of the informant and that the
    applying officer did not exaggerate the information on which he relied.  And
    while there were inconsistencies in the surveillance evidence, both versions
    describe activities consistent with drug transactions.

[4]

This appeal is accordingly dismissed.

Alexandra
    Hoy A.C.J.O.

K.
    Feldman J.A. 

Paul
    Rouleau J.A.


